MEMORANDUM **
Washington state prisoner Lorenzo Sandoval appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1988 action alleging that prison officials violated his constitutional rights by fading to protect him, retaliating against him and mishandling his grievances. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment on Sandoval’s deliberate indifference claims because Sandoval failed to raise a genuine issue of material fact as to whether defendants’ alleged failure to act was accompanied by a culpable state of mind. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986).
The district court properly granted summary judgment on Sandoval’s retaliation claims because Sandoval provided only conclusory allegations. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989) (conclusory allegations are insufficient to defeat *852properly supported summary judgment motion).
Sandoval’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.